Title: To Benjamin Franklin from Penet, 21 December 1782
From: Penet, Pierre
To: Franklin, Benjamin


21 Dbre 1782./.
Je viens d’Etre informmé que votre Exelance est Continuellement assailli de la part de mes Creantiers qui nont ny pretantions ny droits meme de L’interompre a Ce Sujet.
Cette Conduite Est ausi enprutande que mechante puisque je les ài prevennuë que mes engagements nav’oient rien de Comun avec Votre Exelance, et que Ceux a quis il est Düe pour L’Etat de virginie m’ayant mis en meme de justifier leurs Comptes je l’arretteréz et en Sollisiteréz le rempourscement.
Mais Sans Egarres a mes raisons tous me menassent de Sonne Exelance de la justisce de la quelle ainsi que de lEquité de ma Conduite je nest rien a Craindre.
Jay lhonneur dEtre avec un profond respect de votre Exelance le plus Soumis Serviteur
./.P. Penet./.
 
Notation: Penet 21. Decr. 1782
